Opinion issued June 3, 2010
 


 
 
 
 
In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-08-00725-CV
———————————
MARTIN
ALLEN DRAUGHON, Appellant
V.
THE STATE OF TEXAS, Appellee

 

 
On Appeal from the 338th
District Court
Harris County, Texas

Trial Court Case No. 463658
 

 
MEMORANDUM OPINION
Appellant, Martin
Allen Draughon, has failed to timely file a brief.  See
Tex. R. App.
P. 38.8(a) (failure to file
brief).  After being
notified that this appeal was subject to dismissal, appellant did not
adequately respond.  See Tex.
R. App. P. 42.3(b) (allowing
involuntary dismissal of case).  
We
dismiss the appeal for want of prosecution for failure to timely file a brief.  We deny all pending motions.
PER CURIAM
Panel consists of Chief Justice Radack and Justices Bland
and Sharp.